     

ALBANY COUNTY SHERIFF’S OFFICE

CP County Court House Albany, New York 12207 (518) 487-5400

e WWW.ALBANYCOUNTYSHERIFF.COM
SHERIFF j

CRAIG D. APPLE, SR.

 

 

MICHAEL S. MONTELEONE ED WILLIAM M. RICE
EXECUTIVE UNDERSHERIFF UNDERSHERIFF
SHAWN P. NOONAN LEON A. BORMANN
CHIEF DEPUTY ACTING CHIEF DEPUTY

CERTIFICATE OF SERVICE

U.S. EASTERN DIST OF N.Y. COURT
SECRETARY OF STATE — Sec. 306 B.C.L.

County of State of New York

 

69 BLOOMINGDALE LLC Index Number - 220-CV-02613 (RPK) (SIL)

VS. Sheriff File Number -— 20001431

F.C. PROPERTIES INC

 

 

 

|, certify that | am an Albany County Deputy Sheriff, and that | am not a party to the above-entitled
action.

| further certify that on 6/22/2020 at approximately 11:20 AM, at the office of the Secretary of State of
the State of New York, in the City of Albany, New York, | made service of the annexed SUMMONS IN A
CIVIL ACTION, COMPLAINT CHECK # 001225 FOR #40.00 Upon SECRETARY OF STATE the agent of the
defendant in the above entitled action by delivering to and leaving with SUE ZOUKY a(n) Business
Document Specialist in the office of the Secretary of State, two irue copy(s) thereof and that at the
time of making such service, | paid the secretary of state a fee of $40.00 dollars. The service was
made pursuant to section 306 Business Corporation Law.

| further certify that | knew the person so served as aforesaid to be a Business Document Specialist in
the office of the Secretary of State of New York, authorized to accept such service on behalf of said
defendant.

DESCRIPTION

The person served was approximately: Skin Color: WHITE, Hair Color: BLONDE, Gender: FEMALE Height: 5’
1" Weight: 115 Age: 62.

ST J
2 a Sa
Dated: aa

Wednesday, September 02, 2020
JOHN LAWRENCE
DEPUTY SHERIFF
